Citation Nr: 0738975	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  99-23 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for a lumbar spine 
disability, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and Rev. B.V.


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran (appellant) served on active duty from July 1973 
to November 1989. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington D.C.  
The veteran's file was later transferred to the RO in 
Roanoke, Virginia.  

The veteran testified at a hearing before the Board in 
Washington, DC, in March 2002; the undersigned Veterans Law 
Judge presided.  

For good cause shown - the veteran's financial hardship - 
the Board advanced this case on the docket in May 2002.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c)  
(2007).  

This case has twice been remanded for additional development, 
in June 2003 and May 2006.  The Board's May 2006 decision 
addressed all other issues certified for review on appeal, 
and that decision is final as to those issues.  38 U.S.C.A. 
§ 7104 (West 2002).  The only remaining issue for appellate 
consideration is as set forth above.  The additional 
development has been completed and the case is again before 
the Board.  

The Board notes that, in December 2006, the veteran wrote 
concerning claims for service connection for arthritis of the 
hands, arms, and legs.  The Board's May 2006 decision 
addressed those issues.  In addition, in October 2007, the 
veteran's representative wrote concerning a statement by a VA 
physician in December 2004 regarding the veteran's cervical 
condition.  The Board observes that a rating decision in 
November 2005 denied service connection for cervical 
degenerative disease with osteoarthritis and stenosis; the 
veteran was notified of that decision in December 2005.  The 
representative's October 2007 comment and the veteran's 
December 2006 statement are referred to the RO for 
appropriate action.  


FINDING OF FACT

The veteran's service-connected back disability has been 
manifest throughout the appeal period by stiffness and pain, 
and severe limitation of motion, including due to pain, with 
no less than 30 degrees of forward flexion.  Flare-ups have 
occurred infrequently and have been considered in evaluating 
the disability.  


CONCLUSION OF LAW

The criteria are not met for a rating greater than 40 percent 
for the veteran's service-connected lumbar spine disability.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.2, 4.2, 4.3, 4.7, 4.10, and 4.71a, Code 5254 (2007)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran appealed a November 1998 rating decision that 
continued a 20 percent disability evaluation for arthritis of 
the lumbosacral spine.  A rating decision in August 2000 
increased the rating to 40 percent using Diagnostic Code 
5010-5293, effective from the date of the veteran's claim in 
January 1998.  The 40 percent rating remains in effect.  The 
most recent rating decision in November 2005 uses Diagnostic 
Codes 5003-5292.

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  These evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  All reasonable 
doubt is to be resolved in the veteran's favor.  
38 C.F.R. § 4.3.

Although regulations require that, in evaluating a given 
disability, it be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claim, all 
regulations that are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

During the pendency of the veteran's appeal, VA twice revised 
the rating criteria for evaluating disabilities of the spine.  

Prior to September 23, 2002, the following criteria were in 
effect: 

Diagnostic Code 5292, limitation of motion of the lumbar 
spine, provides a maximum rating of 40 percent, which is 
assigned for severe limitation of motion.  

Diagnostic Code 5293, intervertebral disc syndrome, provides 
a 60 percent rating when pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  A 40 percent evaluation is 
assigned when the intervertebral disc syndrome is severe, 
when there are recurring attacks, with only intermittent 
relief.  Moderate intervertebral disc syndrome, with 
recurring attacks, warrants a 20 percent rating.  A 
10 percent evaluation is appropriate for mild intervertebral 
disc syndrome.  Postoperative, cured intervertebral disc 
syndrome is to be rated 0 percent disabling.  

Code 5295, lumbosacral strain, provides a 10 percent 
evaluation for characteristic pain on motion.  Where there is 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position, a 20 percent 
rating is appropriate.  A 40 percent evaluation requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, and 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  .

Effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome.  The new criteria 
provided that intervertebral disc syndrome (preoperatively 
or postoperatively) is to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever 
method results in the higher evaluation.  Code 5293, 
effective September 23, 2002.  

Under the current rating criteria that became effective on 
September 26, 2003, a general rating formula was instituted 
for evaluating diseases and injuries of the spine.  See 68 
Fed. Reg. 51,454-51,458 (Aug. 27, 2003); 69 Fed. Reg. 32,449, 
32,450) (June 10, 2004) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5343 (2007)). 

The General Rating Formula for Diseases and Injuries of the 
Spine is to be used for evaluating diseases and injuries of 
the spine under diagnostic codes 5235 to 5243, unless a 
disability under Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  It 
provides ratings from 10 to 100 percent.  A 100 percent 
rating is assigned for unfavorable ankylosis of the entire 
spine.  A 50 percent rating is provided for unfavorable 
ankylosis of the entire thoracolumbar spine.  These are the 
only ratings higher than the current 40 percent evaluation.  

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
evaluated separately, under an appropriate diagnostic code. 
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Intervertebral disc syndrome, Code 5243, (preoperatively or 
postoperatively) is evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  The Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes is essentially unchanged 
from the criteria that became effective in September 2002.  

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000; VAOPGCPREC 7-2000.  The Board is bound by 
those rulings.  

Turning first to the criteria that were in effect prior to 
September 26, 2003, the Board notes that the only diagnostic 
codes that would provide a higher rating for disability of 
the lumbar segment of the spine are Diagnostic Codes 5285, 
for vertebral fracture; 5286, for complete bony fixation 
(ankylosis) of the spine; 5289, for ankylosis of the lumbar 
spine; and 5293, for intervertebral disc syndrome.  Neither 
vertebral fracture nor ankylosis have been contended or 
shown.  Consequently, Diagnostic Codes 5285, 5286, and 5289 
are not appropriate.  

As for Diagnostic Code 5293, although the diagnosis for the 
veteran's back disability was changed in 2000 to include 
degenerative disc disease, no examiner has attributed any of 
the veteran's symptoms to intervertebral disk syndrome.  In 
fact, the VA examiner in May 2004 specifically indicated that 
there was no intervertebral disk syndrome.  Therefore, the 
Board finds that it would not be appropriate to evaluate the 
veteran's service-connected on that basis (i.e., the revised 
criteria for old Code 5293 that became effective in September 
2002 and the provisions for intervertebral disk syndrome in 
the General Rating Formula under new Code 5243 that became 
effective in September 2003).  It is clear that the 
manifestations of the veteran's back disability have included 
constant low back pain causing limitation of motion, and 
resultant stiffness and muscle spasm.  No examiner throughout 
the appeal period has noted any significant neurological 
findings, although the veteran's disability has been subject 
to flare-ups that have occurred up to six times a year, 
lasting a few days each time.  The reported limitation of 
motion itself has varied from minimal to severe, with only 30 
degrees of remaining forward flexion.  Although a 40 percent 
rating could be assignable under the criteria of old 
Code 5295, for lumbosacral strain, on the basis of marked 
limitation of forward bending, osteoarthritic changes, and 
muscle spasm, the current 40 percent evaluation is based on 
limitation of motion.  Consequently, a separate compensable 
evaluation using Diagnostic Code 5295 would not be permitted 
by 38 C.F.R. § 4.14 because each of those ratings would be 
based on essentially the same manifestations.  Thus, 
considering the various rating criteria that were in effect 
prior to September 26, 2003, the highest rating that may be 
assigned is 40 percent.  

The General Rating Formula that became effective September 
26, 2003, also does not provide a basis for assignment of a 
rating higher than 40 percent, as unfavorable ankylosis of 
the entire spine, or of the entire thoracolumbar spine, is 
neither contended nor shown.  

The Board observes that flare-ups of the service-connected 
disability have been noted by numerous examiners.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups).  However, those flare-ups have occurred 
infrequently, even according to the veteran's and his wife's 
hearing testimony.  Although the evidence indicates that the 
flare-ups do result in significant additional impairment, 
that additional impairment has already been considered in the 
40 percent rating.  The specific criteria for a 40 percent 
rating were found by only one or two examiners, e.g., the May 
2004 VA examiner; during the vast majority of the time 
throughout the appeal period, the manifestations of the 
service-connected back disability were much less disabling.  

In summary, then, considering all of the available medical 
evidence under both the old rating criteria and the revised 
criteria that became effective September 26, 2003, no more 
than a 40 percent rating can be assigned.  Therefore, because 
a 40 percent rating has been in effect for the veteran's 
service-connected back disability throughout the appeal 
period, an increased rating for the disability is not 
warranted.  

III.  Extraschedular consideration

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disability.  38 C.F.R. § 3.321(b)(1).  
Here, though, the Board finds that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  

The evidence shows that the veteran was hospitalized for 
treatment of his lumbar spine disability only once, briefly, 
in 2002.  Further, despite the veteran's hearing testimony 
that his employment was terminated on several occasions due 
to his inability to do the required work because of his back 
disability or medication taken for it, the record does not 
reflect marked interference with employment, meaning above 
and beyond that contemplated by his current 40 percent 
schedular rating.  See 38 C.F.R. § 4.1.  Although the veteran 
testified that he lost employment at an insurance company due 
to company policy that precluded him from making insurance 
contracts while taking the medication prescribed for his back 
disability, the record does not contain documentation of this 
policy as the reason for the veteran's loss of employment.  
Moreover, even if the veteran did lose one specific job due 
to such a policy, he has engaged in other employment both 
before and since losing this job in approximately 2000.  For 
example, VA examinations in 2005 and 2006 refer to his work 
as a realtor, and a VA examination in 1995 refers to his work 
at a retail store. 

The evidence as a whole does not support a conclusion that 
the veteran's disability picture due to his back disability 
alone is so exceptional or unusual, that the veteran's 
situation is so outside the norm, as to warrant referral to 
VA's Compensation and Pension Service for consideration of an 
extraschedular rating.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.  

IV.  Duty to notify and duty to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in her possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In the present case, VA satisfied its duty to notify by means 
of a July 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claim for an increased rating for his back disability.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  

The Board acknowledges that the required notice was not 
provided before the adverse decision in November 1998.  In 
this case, however, the unfavorable RO decision that is the 
basis of this appeal was already decided - and appealed - 
before the section 5103(a) notice requirements were enacted 
in November 2000.  The Court acknowledged in Pelegrini at 120 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process, which he has received.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, in May 2006 and July 2006, the RO notified 
the veteran of the information and evidence necessary to 
establish the downstream element of the effective date for a 
rating, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Finally, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity, 
including at a hearing, to participate effectively in the 
processing of his claim and appeal.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded several VA compensation 
examinations, and treatment records covering the entire 
period of the appeal have been received from various private 
examiners, as well as VA inpatient and outpatient treatment 
records; in addition, records developed in conjunction with 
the veteran's claim for Social Security benefits have been 
obtained.  No further development action is necessary.  




ORDER

An increased rating for a lumbar spine disability, currently 
evaluated as 40 percent disabling, is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


